The symbol [***] is used to indicate that a portion of the exhibit has been
omitted and filed separately with the commission.  Confidential treatment has
been requested with respect to the omitted portion.

 

REAL-TIME INSTRUMENT PATENT LICENSE AGREEMENT

 

This Agreement, effective April 5, 2004 (the “Effective Date”), is made by and
between Applera Corporation, a corporation of the State of Delaware, through its
Applied Biosystems Group, having an office at 850 Lincoln Centre Drive, Foster
City, California 94404 and Celera Diagnostics, LLC, an indirectly wholly owned
subsidiary of the Applera Corporation (“Applera”), and Cepheid, a corporation of
the State of California having an office at 904 Caribbean Drive, Sunnyvale,
California 94089 (“Licensee”) (each of Applera and Licensee, a “Party” and,
collectively, the “Parties”).

 

Whereas, Applera owns Japanese Patent No. JP 3136129, European Patent No. EP 0
872 562 B1, and patents and applications that claim priority of United States
application Serial No. 08/968,208, all describing and claiming automated thermal
cycling apparatus capable of performing nucleic acid amplification and detecting
that amplification in real time, and apparatus claims in corresponding
counterpart patent applications in other countries.

 

Whereas, Applera owns U.S. Patent No. 5,656,493, describing and claiming an
amplification system comprising polymerase chain reaction (“PCR”) reagents and a
thermal cycler programmed to carry out a PCR protocol.

 

Whereas, Licensee and Applera are parties to a Thermal Cycler Supplier Agreement
having an effective date of April 15, 2000 (the “TCSA”), under which Licensee
has been granted certain limited license rights in certain fields under certain
identified patents and patent applications claiming methods and apparatus for
nucleic acid amplification, including the PCR process, but not including
real-time thermal cycling apparatus rights that are the subject of this
Agreement.

 

Whereas, Licensee has requested rights in all fields under the Applera real-time
thermal cycling apparatus patent rights, and rights only in the human in vitro
diagnostic field under the Applera amplification system rights, and Applera has
agreed to grant those rights.

 

NOW, THEREFORE, the Parties agree as follows:

 

1.             Definitions

 

For the purpose of this Agreement terms when used herein with initial capital
letters shall have the meanings set forth below or as otherwise defined in this
Agreement.  Except where the context otherwise requires, wherever used, the
singular form of such defined terms shall include the plural.

 

1.1           “AB/Cepheid Limited-Royalty Collaboration Agreement” means the
Collaboration Agreement between APPLIED BIOSYSTEMS AND CEPHEID, effective
October 11, 2002 (the “Collaboration Agreement”).

 

1

--------------------------------------------------------------------------------


 

1.2           “Affiliate” of a party to this Agreement shall mean an
organization: a) whose voting stock is controlled or owned directly or
indirectly to the extent of fifty percent (50%) or more by the party; b) which
directly or indirectly owns or controls fifty percent (50%) or more of the
voting stock of the party; c) whose majority ownership is directly or indirectly
common to that of the party; or d) defined under a), b), or c) above except the
amount of said ownership is less than fifty percent (50%) but that amount is the
maximum amount permitted by law and Licensee has effective control.

 

1.3           “Amplification System Patent Rights” shall mean U.S. Patent No.
5,656,493, which describes and claims an amplification system comprising PCR
reagents and a thermal cycler programmed to carry out a PCR protocol. 
Amplification System Patent Rights include rights only under the identified
Applera patent.  They do not include rights, expressly or by implication, under
any other Applera or any Roche patent or application, or to any patent claim to
reagents, apparatus, or an amplification process, even if that process is a
result of the natural and intended operation of the amplification system.

 

1.4           [***]

 

1.5           [***]

 

1.6           “Licensed Real-Time Thermal Cycler” shall mean a Real-Time Thermal
Cycler as defined below, where the system or its manufacture, importation, offer
for sale, sale or use would, except for the rights granted under this Agreement,
infringe at least one Valid Claim within the Real-Time Apparatus Patent Rights.

 

1.7           “Molecular Diagnostics Products” shall mean any products intended
or used for the amplification, detection, quantification, extraction or
sequencing of nucleic acid for human in vitro diagnostic purposes for the
clinical management of patients.

 

1.8           “Net Sales Price” for apparatus distributed under this Agreement
shall refer to the sales price charged to unrelated Third-Party end users as to
whom the price is not affected by any other purchase, by any other dealing or by
any special course of dealing, and shall mean the gross invoice price to such an
end user less the following deductions where applicable: (i) discount allowed
and taken, in amounts customary in the trade, and (ii) sales and/or use taxes
and/or duties for particular sales.  No allowance or deduction shall be made for
commissions or collections, by whatever name known.  Instruments subject to this
Agreement shall be separately invoiced items.

 

2

--------------------------------------------------------------------------------


 

For distributions other than sales described by the preceding paragraph,
including any sale, loan, lease, consignment, gift or other distribution (i) to
an end user that is Licensee itself, an Affiliate or a distributor, (ii) to an
end user that enjoys a special course of dealing with Licensee, or its
Affiliates or distributors, or (iii) is under a reagent rental agreement or
other arrangement that is not a sale to an unrelated Third-Party end user as to
whom the price is unaffected by other purchase, dealing or special course of
dealing, the Net Sales Price shall be determined by reference to the Net Sales
Price which would be applicable in an arm’s length sale to a similarly situated
unrelated  Third-Party end user as to whom the price is not affected by any
other purchase, by any other dealing or by any special course of dealing.

 

In all cases, Net Sales Price shall be calculated on the basis of sales or
transfers to end users by Licensee, its Affiliate or a distributor of either, as
the case may be.  In the event Licensee is unable to account for end-user sales
by any distributor, the Net Sales Price shall be calculated as the price to the
final distributor multiplied by [***] which factor represents a [***] margin on
sales to end users by the distributor.

 

For the avoidance of doubt, the Net Sales Price for Real-Time Thermal Cyclers
shall include the gross invoice price for all modules, components, computer
hardware and software for such Real-Time Thermal Cyclers whether the same are
sold together with or separately from such Real-Time Thermal Cyclers.

 

1.9           “Real-Time Apparatus Patent Rights” shall mean (a) Applera’s
Japanese Patent No. JP 3136129, European Patent No. EP 0 872 562 B1; and claims
in Applera’s patents and applications that claim priority of United States
patent application Serial No.  08/968,208; and

 

(b) each patent claim to an apparatus or to a method of using that apparatus now
or hereafter owned by Applera; provided that such claim would be infringed by
the manufacture, use (in the manner used as of the Effective Date as evidenced
by Licensee’s product literature attached as Exhibit 2 to this Agreement) or
sale of any Cepheid Smart Cycler, GeneXpert or I-CORE- module-containing product
that had been commercially sold by Licensee as of the Effective Date of this
Agreement, as evidenced by Licensee’s product literature attached as Exhibit 2
to this Agreement.  No other patent claims are included, whether expressly or by
implication, within the definition of Real-Time Apparatus Rights or
Amplification System Patent Rights.  Notwithstanding anything herein to the
contrary, the term Real-Time Apparatus Patent Rights does not include any patent
or patent claim that claims a real-time process, reagent or method.

 

1.10         “Real-Time Thermal Cycler” shall mean an instrument, whether in
single or multiple modules, that includes a Thermal Cycler or Temperature
Cycling Instrument as defined below and a detector which can be used to detect a
fluorescence optical signal while the Thermal Cycler is in operation and without
opening the vessel(s) in which amplification is occurring.  For the purposes of
this Agreement, Real-Time Thermal Cyclers are limited to the following
products:  Cepheid Smart Cycler, GeneXpert and any Cepheid Thermal Cycler
containing one or more I-CORE modules

 

3

--------------------------------------------------------------------------------


 

(as those modules are defined in Exhibit 1), and are further limited to thermal
cyclers with a capacity of no more than five hundred (500) reaction aliquots,
vessels or tubes that can be thermally cycled at one time.  For avoidance of
doubt a Real-Time Thermal Cycler does not include disposable test cartridges or
reaction tubes for containing reagents that are to be used with such Real-Time
Thermal Cyclers.

 

1.11         “Temperature Cycling Instrument” shall mean an instrument, whether
in single or multiple modules, that includes a Thermal Cycler and additional
structure for performing one or more other functions.

 

1.12         “Thermal Cycler” shall mean an instrument, whether in single or
multiple modules, that is capable in itself of automatically performing thermal
cycling of samples in the PCR process.

 

1.13         “Territory” shall mean the world.

 

1.14         “Third Party” shall mean a party other than one of the Parties to
this Agreement.

 

1.15         “Valid Claim” shall mean a patent claim which has not been held
invalid or permanently unenforceable by a decision of a court or administrative
tribunal from which no appeal has or can be taken, or a pending claim of a
patent application.

 

2.             Grant

 

2.1           Upon the terms and subject to the exceptions and conditions of
this Agreement, Applera hereby grants to Licensee under the Real-Time Apparatus
Patent Rights a personal, non-transferable, royalty-bearing, non-exclusive
license in the Fields and in the HIVD Field, in the Territory, to make (but not
have made), use and import Licensed Real-Time Thermal Cyclers, and to offer to
sell, and sell the same to end users solely under Licensee’s name and trademarks
but not otherwise to manufacture for, or sell or distribute to or for, thermal
cycler instrument suppliers.

 

2.2           Upon the terms and subject to the exceptions and conditions of
this Agreement, Applera grants to Licensee under the Real-Time Apparatus Patent
Rights a personal, non-transferable, royalty-bearing, non-exclusive license in
the Fields and in the HIVD Field, in the Territory, to make (but not have made),
use and import add-on and substitute components, modules, computer hardware and
software for Licensed Real-Time Thermal Cyclers, and to offer to sell, sell and
distribute the same only to end-user owners of Licensed Real-Time Thermal
Cyclers purchased from Licensee.

 

2.3           Upon the terms and subject to the exceptions and conditions of
this Agreement, Applera grants to Licensee under the Amplification System Patent
Rights a personal, non-transferable, royalty-bearing, non-exclusive right to
convey to end-user customers (including Licensee itself) of Licensee’s Licensed
Real-Time Thermal Cyclers a non-exclusive license to use such Licensed Real-Time
Thermal Cyclers in the HIVD Field in the Territory.

 

4

--------------------------------------------------------------------------------


 

2.4           The grants under Sections 2.1, 2.2 and 2.3 include no right,
immunity, authorization or license, either expressly or by implication, under
any patent or patent application other than the Real-Time Apparatus Patent
Rights and the Amplification System Patent Rights.  Without limiting the
foregoing, no license is granted pursuant to this Agreement under any patent
claim or patent application claim to a real-time process, reagent or method. 
Notwithstanding the rights granted in Sections 2.1, 2.2, and 2.3, the Licensee,
its Affiliate, or distributor may not make, use, offer to sell, import, or sell
a Licensed Real Time Thermal Cycler for use with Molecular Diagnostics Products
for HIV or HCV infection, including any analyte specific reagent products.

 

2.5           Rights granted to Licensee under this Agreement are personal to
Licensee alone.  Licensee shall have no right to sublicense, assign or otherwise
transfer or share its rights hereunder, except as permitted under Section 9.1 of
this Agreement.

 

2.6           Notwithstanding the prohibition of Section 2.5, Licensee’s rights
to sell to end users under the grants of Sections 2.1 and 2.2, and to convey
rights to end-user customers under the grant of Section 2.3, include the right
to sell through Affiliates and distributors, as long as Licensee reports and
pays under this Agreement on their behalf.

 

2.7           Restriction on Distributors and Affiliates Licensee shall not make
any arrangements or agreements with any Third Party to distribute or co-market
Real-Time Thermal Cyclers if such Third Party or its affiliates had,
individually or in aggregate, worldwide sales of Molecular Diagnostics Products
manufactured by such Third Party or its affiliates which exceeded [***] in
calendar year 2003.

 

3.             Fees, Royalties, Records and Reports

 

3.1           In consideration of the licenses and rights granted under Article
2, Licensee shall pay to Applera:

 

a)             a non-refundable license issuance fee of eleven million five
hundred thousand dollars (US$ 11,500,000), not creditable against royalties,
with said license issuance fee to be paid according to the following schedule: 
[***] upon execution of this Agreement, with subsequent payments of [***] due on
the first business day of each calendar quarter thereafter, beginning with the
next immediate quarter, until the remaining balance of [***] is paid.  For the
avoidance of doubt, the calendar quarters begin on the first day of the
following months: January, April, July and October;

 

b)            for each Cepheid GeneXpert® Module (as “GeneXpert® Module” is
defined in the Collaboration Agreement) that is a Licensed Real-Time Thermal
Cycler and that is delivered or invoiced after the issuance of a United States
patent that claims priority of United States patent application Serial No. 
08/968,208to Northrup Grumman or any other third party for delivery to and use
solely by the United States Postal Service

 

5

--------------------------------------------------------------------------------


 

(“USPS”) with Cartridges (as the term “Cartridges” is defined in the
Collaboration Agreement) supplied to Cepheid pursuant to the Distribution
Agreement dated March 28, 2003 between Applera and Cepheid as part of a
Bio-Threat Agent Detection System (as the term “Bio-Threat Agent Detection
System” is defined in the Collaboration Agreement) pursuant to the prime
contract existing as of the date of this Agreement between Northrup Grumman and
the USPS for the supply of Bio-Threat Agent Detection Systems with respect to
which Cepheid is a subcontractor,  including any modules or components of any
such GeneXpert Module, including without limitation software, [***] of Net Sales
Price for each such Licensed Real-Time Thermal Cycler; and for all other
Licensed Real-Time Thermal Cyclers: (i) [***] of Net Sales Price for each
Licensed Real-Time Thermal Cycler distributed prior to the issuance of any of
Applera’s patents that claim priority of U.S. application Serial No. 08/968,208
and that cover such Licensed Real-Time Thermal Cycler; and (ii) following the
issuance of any such patents, [***] of Net Sales Price;

 

c)             unless exempted from royalty under Section 3.1(d), for each
component or module (including, without limitation, computer hardware and
software) of a Cepheid GeneXpert® Module (as “GeneXpert® Module” is defined in
the Collaboration Agreement) that is a Licensed Real-Time Thermal Cycler and
that is delivered or invoiced after the issuance of a United States patent that
claims priority of United States patent application Serial No.  08/968,208 to
Northrup Grumman or any other third party for delivery to and use solely by the
USPS with Cartridges (as the term “Cartridges” is defined in the Collaboration
Agreement) supplied to Cepheid pursuant to the Distribution Agreement dated
March 28, 2003 between Applera and Cepheid as part of a Bio-Threat Agent
Detection System (as the term “Bio-Threat Agent Detection System” is defined in
the Collaboration Agreement) pursuant to the prime contract existing as of the
date of this Agreement between Northrup Grumman and the USPS for the supply of
Bio-Threat Agent Detection Systems with respect to which Cepheid is a
subcontractor,  [***] of Net Sales Price for each such component or module; and
for all other components or modules (including, without limitation, computer
hardware and software) for Licensed Real-Time Thermal Cyclers:  (i) [***] of Net
Sales Price for each such component or module delivered or invoiced prior to the
issuance of any of Applera=s patents and applications that claim priority of
U.S. application Serial No. 08/968,208 and which cover such Licensed Real-Time
Thermal Cycler; and (ii) following such issuance, [***] of Net Sales Price for
each such component or module delivered or invoiced following the issuance of
any of Applera’s patents and applications that claim priority of U.S.
application Serial No. 08/968,208 and which cover such Licensed Real-Time
Thermal Cycler; and

 

d)            repair, not amounting to reconstruction, of a Licensed Real-Time
Thermal Cycler for which a royalty already has been paid under this Agreement,
including replacement of components by identical components shall not be subject
to royalty hereunder unless the component itself would directly infringe the
Amplification System Patent Rights or the Real-Time Apparatus Patent Rights.

 

3.2           Royalties that are expressed as a percentage (but not flat fee
royalties) of Net Sales Price (as defined in the TCSA) and that are paid by
Licensee to Applera for

 

6

--------------------------------------------------------------------------------


 

Licensee’s sales of royalty bearing products under the TCSA shall be deductible
against royalties due for the same sales of royalty bearing products under
Sections 3.1(b) and (c) of this Agreement.

 

3.3           All amounts payable hereunder shall be payable in United States
dollars.  Sales in other countries shall be converted to U.S. dollars based on
the New York rate of exchange as quoted in the Wall Street Journal for the last
business day of the applicable quarter.  If not so published, the Parties may
agree on a substitute publication.  In the event there is no comparable
publication, the applicable rate for such date by the appropriate governmental
agency in such country shall apply.

 

3.4           Licensee shall keep, and shall require its pertinent Affiliates
and (when Licensee is reasonably able to do so shall require it distributors) to
keep (and make available for audit as set forth below), full, true and accurate
records, in accordance with Generally Accepted Accounting Principles, detailing
all information necessary to show the amount payable to Applera under this
Agreement and to demonstrate Licensee’s (and its Affiliates’ and distributors’)
compliance with its obligations under this Agreement.  Such books and the
supporting data shall be made available during normal business hours, for three
(3) years following the end of the calendar year to which they pertain (and
access shall not be denied thereafter, if reasonably available), to the
inspection of an independent auditor retained by Applera.  If in dispute, such
records shall be kept until the dispute is settled.  Inspection shall be at
Applera’s expense, unless the auditor concludes that the amount payable that is
stated in a report is understated by five percent (5%) or more, in which case
expenses shall be paid by Licensee.

 

3.5           Licensee shall within thirty (30) days after the first of January,
April, July and October deliver to Applera a true and accurate royalty report. 
This report shall detail (i) Licensee’s (and its Affiliates’ and distributors’
when applicable) sales or other transfer on a country-by-country basis of
products that are subject to royalties hereunder; (ii) the Net Sales Price; and
(iii) Licensee’s calculation of its royalty obligations consistent with this
Agreement.  Such report shall also give such other details of the business
conducted by Licensee in each country during the preceding three (3) calendar
months as are pertinent to accounting for royalty obligations under this
Agreement, and shall be in accordance with, and include all information
specified in, the royalty report form attached hereto as Appendix A.

 

The correctness and completeness of each report shall be attested to in writing
by the responsible financial officer of Licensee or by Licensee’s external
auditor.

 

3.6           Simultaneously with the delivery of each royalty report described
in Section 3.5 above, Licensee shall pay to Applera the monies then due under
this Agreement for the period covered by the report.  Each report and payment
shall be sent by the due date to the following address:

 

7

--------------------------------------------------------------------------------


 

Applied Biosystems

850 Lincoln Centre Drive

Foster City, California, 94404 U.S.A.

Attention: Director of Licensing

 

with a copy to

 

Celera Diagnostics

1401 Harbor Bay Parkway

Alameda, California, 94502 U.S.A

Attention: Vice President, Business Development

 

or to any address that Applera may advise in writing.

 

3.7           If Licensee shall fail to pay any amount owing under this
Agreement by the due date, the amount owed shall bear interest at [***] over the
Citibank NA base lending rate (“prime rate”) from the due date until paid,
provided, however, that if this interest rate is held to be unenforceable for
any reason, the interest rate shall be the maximum rate allowed by law at the
time the payment is due.

 

3.8           Failure of Licensee to pay any amount specified under this
Agreement within thirty (30) days after the due date will give Applera the right
to terminate under Section 6.7.

 

4.             Settlement

 

4.1           The Parties have been engaged in a dispute regarding the
patentability or validity, as the case may be, of the Real-Time Apparatus Patent
Rights, including Licensee’s opposition to European Patent No. EP 0 872 562 B1. 
In settlement of that dispute, the Parties agree as follows:  (i) Licensee will
withdraw its opposition to said European Patent and will not oppose said patent,
directly or indirectly; (ii) upon the Effective Date of this Agreement, Licensee
shall pay to Applera the sum of [***]; and (iii) upon its receipt of said
payment, Applera agrees that all Real-Time Thermal Cyclers delivered or invoiced
by Licensee and its Affiliates (including Real-Time Thermal Cyclers delivered to
themselves for use) prior to the Effective Date of this Agreement shall be
considered to have been licensed under the grants of Sections 2.1, 2.2 and 2.3.

 

5.             License Notice

 

5.1           Licensee agrees to include prominently in the front of the user’s
manual for each Licensed Real-Time Thermal Cycler, and for no other Thermal
Cycler or Temperature Cycling Instrument, a Notice as specified from time to
time by Applera.  Unless and until Applera reasonably instructs differently, the
Notice shall be:

 

8

--------------------------------------------------------------------------------


 

NOTICE TO PURCHASER

 

This real-time thermal cycler is licensed for use in research, diagnostics
(except in diagnosis and monitoring of HIV and HCV infections) and all other
applied fields under Applera’s European Patent No. EP 0 872 562, Japanese Patent
No. JP 3136129 and patents pending.

 

No rights are conveyed expressly, by implication or estoppel to any patents on
real-time methods, including but not limited to 5’ nuclease assays, or to any
patent claiming a reagent or kit.

 

Applied Biosystems does not guarantee the performance of this instrument or
endorse its use in any application.

 

6.             Term and Termination

 

6.1           This Agreement, unless sooner terminated, shall continue until the
expiration of the last-to-expire of the patents under which rights are granted
in this Agreement.

 

6.2           This Agreement shall terminate upon a holding of invalidity or
unenforceability of all patent claims licensed hereunder by a final court
decision from which no appeal is or can be taken.

 

6.3           Licensee may terminate this Agreement for any reason by giving
written notice to Applera and ceasing to label, advertise or promote its
Real-Time Thermal Cyclers as Licensed Real-Time Thermal Cyclers.  Such
termination shall be effective ninety (90) days after said notice or cessation,
whichever is later.  Upon such termination, any outstanding balance of the
license issuance fee (for which the payment obligation has not already accrued)
payable under Section 3.1 (a) of this Agreement shall be cancelled

 

6.4           The decision of a Court or Administrative body finding Applera
liable or culpable due to Licensee’s manufacture of Licensed Real-Time Thermal
Cyclers or components thereof covered by this Agreement or due to the sale or
distribution of such Licensed Real-Time Thermal Cyclers or components thereof by
Licensee, an Affiliate or a distributor shall give Applera the right to
terminate immediately upon notice, the licenses granted under this agreement in
the country(s) under the jurisdiction of the above Court or Administrative body
that issued the finding.

 

6.5           This Agreement shall terminate immediately upon (i) an
adjudication of Licensee as bankrupt or insolvent, or Licensee’s admission in
writing of its inability to pay its obligations as they mature; (ii) an
assignment by Licensee for the benefit of creditors; (iii) the appointment of,
or Licensee’s applying for or consenting to the appointment of, a receiver,
trustee or similar officer for a substantial part of its property; (iv) the
institution of or any act of Licensee instituting any bankruptcy, insolvency

 

9

--------------------------------------------------------------------------------


 

arrangement, or similar proceeding; (v) the issuance or levy of any judgment,
writ, warrant or attachment or execution or similar process against a
substantial party of the property of Licensee; or (vi) loss of Licensee’s
federal or state licenses, permits or accreditation necessary for distribution
of Licensed Real-Time Thermal Cyclers.

 

6.6           Except as permitted under Section 9.1 of this Agreement, Applera
may terminate this Agreement immediately on notice upon any change in the
ownership or control of Licensee or of its assets.  For such purposes, a “change
in ownership or control” shall mean that [***] or more of the voting stock of
Licensee becomes subject to the ownership or control of a person or entity, or
any related group of persons or entities acting in concert, which persons(s) or
entity(ies) did not own or control such portion of voting stock on the Effective
Date hereof.  Applera shall have the same right to terminate upon any transfer
of [***] or more of the assets of Licensee.

 

6.7           Upon any breach of or default under a material term (including
without limitation any payment obligation) under this Agreement by Licensee,
Applera may terminate this Agreement upon [***] days’ written notice. 
Notwithstanding the foregoing, Applera will not terminate this Agreement if,
during the [***] day notice period, Licensee fully cures such breach or default
to Applera’s reasonable satisfaction.

 

6.8           Upon expiration or termination of this Agreement, all licenses
granted to Licensee shall terminate.  Licensee’s obligations under Article 3
with respect to sale or royalty obligations accruing prior to termination or
expiration shall survive termination or expiration.  Termination of this
Agreement for any reason shall be without prejudice to any rights that shall
have accrued to the benefit of a Party prior to or on account of such
termination or expiration.  All remedies provided hereunder or elsewhere are
cumulative.  Section 7.2, Section 7.3 and Articles 8, 10 and 11 of this
Agreement shall survive the termination or expiration of this Agreement for any
reason.

 

7.             Confidentiality – Publicity

 

7.1           Unless and until ABI reasonably instructs differently, in
advertisements, catalogs, brochures, sales literature and promotional literature
for Licensed Real-Time Thermal Cyclers, Licensee, Affiliates and distributors
shall state the following prominently in type and location:

 

10

--------------------------------------------------------------------------------


 

Cepheid’s [Real-time thermal cycler model(s)] (is a) (are) licensed real-time
thermal cycler(s) under Applera’s European Patent No. EP 0 872 562, Japanese
Patent No. JP 3136129 and patents pending.

 

Such notice may also include the clause “for all fields including human in vitro
diagnostics except for diagnosis and monitoring of HIV and HCV infections” or
the clause “for human in vitro diagnostics except for diagnosis and monitoring
of HIV and HCV infections” at Cepheid’s option.

 

7.2           With respect to Licensee’s distribution of any written information
to Third Parties, including but not limited to advertising, brochures, catalogs,
promotional and sales material, and public relations material, Applera shall
have the right to prescribe changes regarding references to, or descriptions of:
Applera, Applied Biosystems, the patents under which rights are granted in this
Agreement or this Agreement.  Licensee agrees to comply with Applera’s
reasonable prescriptions.

 

7.3           Except as provided in Sections 7.1 and 7.2, Licensee shall, to the
extent reasonably practicable, maintain the confidentiality of the provisions of
this Agreement and shall refrain from disclosing the terms of this Agreement
without the prior written consent of Applera, except to the extent Licensee
concludes in good faith that such disclosure is required under applicable law or
regulation in which case Applera shall be notified in advance.  Should Licensee
conclude in good faith that such disclosure is in fact required, Licensee shall
notify Applera in writing thirty (30) days or, in the case of a court order, as
soon as reasonably possible before such disclosure is made to permit Applera to
comment upon or object to the disclosure, or to redact the disclosure copy of
the Agreement.

 

8.             Compliance and Quality

 

8.1           In the exercise of any and all rights and in performance
hereunder, it shall be the duty of Licensee, not Applera, to comply fully with
all applicable laws, regulations and ordinances and to obtain and keep in effect
licenses, permits and other governmental approvals (federal, state or local)
necessary or appropriate to carry on activities hereunder.

 

8.2           Applera does not approve or endorse any Real-Time Thermal Cycler
of Licensee in any way or for any purpose, including real-time PCR.  Quality and
quality control with respect to suitability for real-time PCR, according to
standards and requirements that may exist in the marketplace from time to time,
are the sole responsibility of Licensee.

 

9.             Assignment

 

9.1           This Agreement (and the licenses granted hereunder) is personal in
nature.  This Agreement and the rights hereunder are non-delegable and
non-assignable by the Licensee.  Without limiting the foregoing, this Agreement
cannot be assumed or assumed

 

11

--------------------------------------------------------------------------------


 

and assigned by a trustee or debtor-in-possession in bankruptcy as set forth in
Section 365(c)(1) of the United States Bankruptcy Code or any similar provisions
of state or federal law.  This Agreement shall not be assigned by Licensee
(including without limitation by any attempted assignment or transfer that would
arise from a sale or transfer of Licensee’s business or assets or acquisition of
all of the equity or Licensee) except as permitted under this Section 9.1.  Any
such assignment or attempted assignment (except as permitted under this Section
9.1) shall be void ab initio and result in the immediate and automatic
termination of this Agreement without any requirement or notice or other action
by ABI. Notwithstanding the foregoing, Licensee may assign the Agreement to the
purchaser of substantially all of the equity or assets of Licensee, but only
under the following conditions:

 

a)              Licensee must be in good standing under this Agreement;

 

b)             if such assignee or its affiliates had, individually or in
aggregate, worldwide sales of Molecular Diagnostics Products manufactured by
such Third Party or affiliates which exceeded [***] in calendar year 2003,
Licensee must obtain the prior written consent of Applera, the granting of which
shall be at the sole discretion of Applera;

 

c)              the assignee shall accept in writing the provisions of this
Agreement and agree to be bound by them; and,

 

d)             within thirty days of such assignment, assignee shall pay to
Applera an assignment fee, not creditable against any remaining balance of the
issuance fee due under Section 3.1 (a), to be determined according to the
following schedule: [***]

 

9.2           Applera may assign all or any part of its rights and obligations
under this Agreement at any time without the consent of Licensee.  Licensee
agrees to execute such further acknowledgements or other instruments as Applera
may reasonably request in connection with such assignment.

 

10.          Warranties, Negation of Warranties and Indemnity

 

10.1         Except as provided in Paragraph 10.4, nothing in this Agreement
shall be construed as: a) a warranty or representation by Applera as to the
validity or scope of any patent; b) a warranty or representation that making,
using or selling any Real-Time Thermal Cyclers or any components, modules,
computer hardware or software thereof or the practice under the Real-time
Apparatus Patent Rights or Amplification System Patent Rights is or will be free
from infringement of patents of Third Parties; c) an obligation on the part of
Applera to sue Third Parties for infringement; d) except as expressly set forth
herein, conferring the right to use in advertising, publicity or otherwise, in
any form, the name of, or any trademark or trade name of, Applera or any of its
affiliates; e) conferring by implication, estoppel or otherwise any license,
immunity or right under any patent owned by or licensed to Applera other than
those specified, regardless of whether such

 

12

--------------------------------------------------------------------------------


 

patent is dominant or subordinate to the patents under which rights are granted
in this Agreement; f) an obligation to furnish any know-how; or g) creating any
agency, partnership, joint venture or similar relationship between Applera and
Licensee.

 

10.2         APPLERA MAKES NO EXPRESS OR IMPLIED WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, OR NON-INFRINGEMENT.

 

10.3         Licensee agrees to take all reasonable precautions to prevent
death, personal injury, illness and property damage from the use of Licensed
Real-Time Thermal Cyclers.  Licensee shall assume full responsibility for its
operation under the patents under which rights are granted in this Agreement,
the manufacture of Licensed Real-Time Thermal Cyclers and the use thereof and
shall defend, indemnify and hold Applera harmless from and against all
liability, demands, damages, expenses (including attorneys’ fees) and losses for
death, personal injury, illness, property damage or any other injury or damage,
including any damages or expenses arising in connection with state or federal
regulatory action, in view  of the use by Licensee, its officers, directors,
agents and employees of the Real-Time Apparatus Patent Rights, the Amplification
System Patent Rights and the manufacture and use of Licensed Real-Time Thermal
Cyclers except that Licensee shall not be liable to Applera for injury or damage
arising solely because of Applera’s negligence.

 

10.4         Applera represents and warrants to Cepheid that Applera is the sole
and exclusive owner of all right, title and interest in the Amplification System
Patent Rights and Real-Time Apparatus Patent Rights (the collective set of
rights hereinafter known as “Applera Owned Patent Rights”), and such Applera
Owned Patent Rights are not subject to any encumbrance, lien or claim of
ownership by any Third Party that would encumber the rights granted to Cepheid
in this Agreement.

 

11.          General

 

11.1         If after execution of this Agreement, Applera grants a license to
any Third Party, other than Roche or a collaboration partner (including, without
limitation, any party to an agreement with Applera entailing collaborative
research, development or manufacturing) of substantially the same scope and
encompassing the same fields as the license granted to Licensee herein but under
more favorable royalty rates (expressed as a percentage of the Net Sales Price
of such other licensee’s royalty-bearing products) than those given to Licensee
under this Agreement then: Applera shall promptly notify Licensee of such more
favorable royalty rates, and Licensee shall have the right and option to
substitute such more favorable royalty rates that are expressed as percentages
of Net Sales Price (such more favorable royalty rate, the “Substituted Royalty
Rate”) for the royalty rates contained herein; provided that Licensee accepts
all other terms and conditions (whether more or less favorable to Licensee) of
such agreement with such Third Party (such new agreement with Licensee on the
same terms and conditions, mutatis mutandum, as apply to such Third Party,
referred to hereafter as the “Substituted

 

13

--------------------------------------------------------------------------------


 

Agreement”).  [***]

 

11.2         This Agreement, together with the Nondisclosure Agreement entered
into by the Parties on June 4, 2004, constitutes the entire agreement between
the Parties as to the subject matter hereof, and supersedes all prior
negotiations, representations, agreements and understandings.  This Agreement
may be modified or amended only by written agreement, executed by the authorized
representatives of each of the Parties.

 

11.3         Any notice required or permitted to be given by this Agreement
shall be given by postpaid, first class, registered or certified mail, or by
overnight courier or facsimile, properly addressed to the other party at the
respective address as shown below:

 

If to Applera:

 

Applied Biosystems

850 Lincoln Centre Drive

Foster City, California, U.S.A. 94404

Attention: Director of Licensing

 

If to Licensee:

 

Cepheid

904 Caribbean Drive

Sunnyvale, CA 94089

Attention: Vice President, Business Development

 

Either party  may change its address by providing notice to the other.  A notice
shall be deemed given four (4) full business days after the day of mailing, or
one full day after the date of delivery to the courier, or the date of facsimile
transmission, as the case may be.

 

14

--------------------------------------------------------------------------------


 

11.4         This Agreement shall be deemed made in the State of California, and
it shall be construed and enforced in accordance with the law of the State of
California.  The Parties agree that the exclusive jurisdiction and venue for any
dispute or controversy arising from this Agreement shall be in the state or
federal courts in California.

 

11.5         If any provision hereof should be held invalid, illegal or
unenforceable in any respect, then, to the fullest extent permitted by
applicable law: (a) all other provisions hereof shall remain in full force and
effect and shall be liberally construed in order to carry out the intent of the
Parties as nearly as may be possible, and (b) the Parties agree to negotiate in
good faith a provision, in replacement of the provision held invalid, illegal or
unenforceable, that is consistent with applicable law and accomplishes, as
nearly as possible, the original intention of the Parties with respect thereto. 
To the fullest extent permitted by applicable law, each Party hereby waives any
provision of law that would render any provision hereof prohibited or
unenforceable in any respect.

 

11.6         Except where the context otherwise requires, wherever used, the
singular shall include the plural and the word “or” is used in the inclusive
sense.  The captions and headings of this Agreement are for convenience of
reference only and in no way define, describe, extend or limit the scope or
intent of this Agreement or the intent of any provision contained in this
Agreement.  Each Party hereto and its counsel have participated fully in the
review and negotiation of this Agreement.  Both Parties have participated
equally in the formation of this Agreement; the language of this Agreement shall
not be presumptively construed against either Party.

 

11.7         It is expressly agreed that the Parties, shall be independent
contractors and that the relationship between the Parties shall not constitute a
partnership, joint venture or agency.

 

11.8         Notwithstanding anything herein to the contrary, nothing in this
Agreement shall preclude either Party from seeking interim or provisional
relief, in the form of a temporary restraining order, preliminary injunction or
other interim equitable relief as necessary to protect the interests of such
Party.

 

11.9         The waiver by either Party hereto of any right hereunder or the
failure to perform or a breach by the other Party shall not be deemed a waiver
of any other right hereunder or of any other breach or failure by said other
Party whether of a similar nature or otherwise.

 

11.10       This Agreement may be executed (including via facsimile) in two (2)
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

11.11       The representations, warranties, covenants, rights and obligations
set forth in this Agreement are for the sole benefit of the Parties and their
successors and permitted assigns, and they shall not be construed as conferring
any rights on any Third Party.

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, The Parties hereto have duly executed this Agreement on the
date(s) indicated below.

 

APPLERA

 

CEPHEID

 

 

(LICENSEE)

 

 

 

By:

 

 

By:

 

 

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

Date:

 

 

Date:

 

 

 

16

--------------------------------------------------------------------------------


 

APPENDIX A

Summary Royalty/Fee Report

REAL-TIME INSTRUMENT PATENT LICENSE AGREEMENT

 

for the Period:              to              for Sales in the country of
            

 

Licensee:

 

Cepheid

 

Effective Date:

 

April 5. 2004

 

Royalty/Fee Rate:

 

[***

] NSP

 

o Check here if there were no sales for this period.

 

Real-Time TC/Module/Add-
On Model or Part No.

 

No. Sold

 

Gross
Invoice Price
(US$)

 

Deductions Allowed
(US$) (explain)

 

Net Sales
Price
(US$)

 

Royalty Rate
([***] NSP)

 

Gross Royalty
Due (US$)

 

Royalty ($)
Paid on Same
Sale per TCSA

 

Net Royalty
Due

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Net

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Royalty Due

 

 

 

 

I hereby certify the information set forth above is correct and complete with
respect to the amounts due under this License Agreement.

 

By:

 

 

Title:

 

 

Date:

 

 

 

 

 

 

 

 

 

Name (please print):

 

 

 

 

 

 

Applera Corporation Send report to: Director of Licensing, Applied Biosystems,
850 Lincoln Centre Drive, Foster City, CA 94404   USA

 

17

--------------------------------------------------------------------------------


 

EXHIBITS

 

Attached are (i) a definition and set of prospective general specifications for
a Cepheid Real-Time Thermal Cycler containing one or more I-CORE modules
(Exhibit 1) and (ii) product descriptions, features and specifications for the
Cepheid Smart Cycler and Cepheid GeneXpert Exhibits 2a and 2b), both as of the
Effective Date of this Agreement.

 

Exhibit 1

 

Definition and set of prospective general specifications for a Cepheid Real-Time
Thermal Cycler containing one or more I-CORE modules

 

The instruments are those containing one or more I-CORE™ modules.  An I-CORE
module is comprised of (1) a single site, discrete, individually controllable
heater sleeve containing a heating element and designed to accept a disposable
reaction tube or cartridge, (2) an integrated cooling mechanism (e.g. a fan)
that enables passage of ambient or cooled air across the heater sleeve, and (3)
optical blocks containing solid state components that enable optical
interrogation of the reaction solution in the reaction tube or cartridge.

 

In a single site configuration comprised or a single I-CORE module, the I-CORE
module will contain all of the elements listed above.

 

In a multi-site configuration comprised of multiple I-CORE modules, each I-CORE
module:

 

a)                                      will contain a single site, discrete,
individually controllable heater sleeve containing a heating element and
designed to accept a disposable reaction tube or cartridge.

 

b)                                     may or may not contain an integrated
cooling mechanism.  If an integrated cooling mechanism is not included, each
I-CORE reaction site will be cooled by the passage of ambient or cooled air
coming from an external source passing across the heater sleeve.

 

c)                                      may or may not contain optical blocks. 
If optical blocks are not included, the instrument will be optically “blind”,
that is, it will not be capable of optical interrogation, or optical
interrogation will occur on a separate module.

 

18

--------------------------------------------------------------------------------


 

Exhibit 2a

 

Smart Cycler II

 

[images of Smart Cycler II and Technician]

 

cycle smarter

 

Real-time PCR with the Smart Cycler II

 

The Smart Cycler II is built with sixteen modular I-CORE® (Intelligent
Cooling/heating Optical Reaction) modules.  Each independent module must
maintain tight temperature specifications, established with National Institute
of Standards Technology (NIST)-traceable standards.  Consistent results are
obtained by measuring the cycle threshold (Ct), the first cycle in which there
is significant increase in fluorescence above the background, and which
correlates to the log-linear phase of PCR amplification.

 

Real-time detection.  Combine amplification and detection in one step. 
Fluorescence is measured in real time as PCR products are generated.

 

Flexible.  Assay optimization is easy and expedited with the ability to run a
different protocol in each of the sixteen sites simultaneously.  The ability for
multiple operators to use the system concurrently gives new meaning to the term
multi-tasking.

 

Fast.  Results are available in as little as 20 minutes due to very rapid,
accurate heating and cooling cycles.

 

Four-channel optics.  Develop multiplex assays with the ability to detect
fluorescent signal in four distinct channels.

 

Expandable.  Link up to six processing blocks for cost-effective system
expansion.

 

The following text is associated with a graphic depicting the Structure of the
Smart Cycler II:

 

Smart Cycler reaction tubes

 

•                  Closed tube assays reduce potential for amplicon
contamination

•                  Thin walled polypropylene construction allows rapid hearing
and cooling

•                  Designed to maximize dye excitation and detection of
fluorescent emission

 

I-CORE Modules

 

•                  Each module is an independently-controlled thermal cycler
fluorometer

•                  Solid state, non-moving parts for robust performance

•                  Incorporates four-channel optical detection

 

19

--------------------------------------------------------------------------------


 

Optical blocks

 

•                  High-intensity LEDs, silicon photodetectors, and multiple
filters aflow simultaneous exitation and detection of four different special
bands

 

Smart Cycler System

 

•                  Starter system includes one processing block, manual,
computer and accessory kit

•                  Expand by linking up to six processing blocks to one computer
system

 

20

--------------------------------------------------------------------------------


 

Performance you can rely on

 

Four optical channels

 

The Smart Cycler II System’s optics allow the measurement of fluorescence in
four channels at the same time.  High intensity LEDs and optical filters are
optimized for spectral separation.  The instrument’s calibration allows use of
FAM or SYBR® Green in Channel 1, Cy3 or TET in Channel 2, Texas Red (TxR) in
Channel 3, and Cy5 in Channel 4.

 

Multiplex capability

 

Multiplex assays allow the detection of several targets within a single sample. 
The use of multiple fluorescent dyes permits detection of signal in up to four
channels at one time on the Smart Cycler system.

 

Various detection chemistries can be used with the Smart Cycler optics,
including TaqMan® and Molecular Beacons probes, Amplifluor™ and Scorpion™
primers, and intercalating dyes such as SYBR® Green.

 

Sensitivity

 

Assay sensitivity on the Smart Cycler platform is affected by many factors,
including the quality of template preparation, primer and probe design, and
optimization of PCR conditions.  Quantitative low copy detection is illustrated
with an orthopox assay.

 

[associated graphics omitted]

 

Instrument precision

 

Reproducible data is achieved through the Smart Cycler’s robust optical, heating
and cooling elements.

 

Run #

 

N

 

Mean Ct

 

SD

 

%CV

 

 

 

 

 

 

 

 

 

1

 

32

 

33.2

 

0.14

 

0.43%

 

 

 

 

 

 

 

 

 

2

 

32

 

33.2

 

0.13

 

0.39%

 

 

 

 

 

 

 

 

 

3

 

32

 

33.3

 

0.17

 

0.51%

 

Total mean (n = 96)

 

33.2

Total SD (n = 96)

 

0.16

 

Precision data:  Neisseria ganarrahoeae assay at 5000 copies.

 

21

--------------------------------------------------------------------------------


 

Dynamic range

 

The Smart Cycler system allows detection over a broad range of target
concentration.  A linear standard curve can be created from a serial dilution,
allowing the determination of an unknown sample concentration.

 

22

--------------------------------------------------------------------------------


 

Five steps to real-time PCR

 

1.  Click “Create Run”

 

2.  Enter run name

 

3.  Select dye set & tube size

 

4.  Select reaction sites & protocols

 

5.  Click “Start Run”

 

[screen shot omitted]

 

. . . with ease of analysis

 

Display options

 

Define and view:

 

•                                          Protocol definitions

 

•                                          Data analysis settings including
primary curve or second derivative analysis

 

•                                          Fluorescence and temperature data
graphs

 

Data management

 

With advanced Smart Cycler Software version 2.0:

 

•                                          Manage runs with controlled ramp
rates

 

•                                          Automatically advance to next stage
after crossing threshold

 

•                                          Define default data analysis and data
access

 

•                                          Compare runs or import a standard
curve

 

•                                          Save graphs as JPEG files

 

•                                          Automatically export and/or back up
data

 

[screen shot omitted]

 

23

--------------------------------------------------------------------------------


 

Specifications

 

Optics*

 

Dye detection limit < 2 nM for FAM/Cy3/TxR/Cy5

Optical channel characterization:

 

Channel

 

1

 

3

 

3

 

4

Excitation (nm)

 

450-495

 

500-550

 

565-590

 

630-650

Emission (nm)

 

510-527

 

565-590

 

606-650

 

670-750

Simplex Dyes

 

FAM
SYBR[R] Green

 

Cy3, TET

 

TxR, ROX

 

Cy5

Multiplex Dyes

 

FAM

 

Cy3

 

TxR

 

Cy5

 

Reaction site thermal controls*

 

Solid state heater and forced-air cooling at each site

Reaction chamber thermistors calibrated to ± 0.50 °C using National Institute of
Standards and
Technology (NIST)-traceable standards

16 independently-controlled reaction sites per processing block

 

Reaction tubes

 

Single-use disposable tubes

Polypropylene construction

25- and 100 µL volumes

No-leak closures

 

User interface

 

Real-time display of growth curves and temperature profiles
Define threshold settings, protocols, and graph formats
Specify ramp rates for thermal cycling and melt functions
Automatically advance to the next PCR stage after crossing a user-defined
threshold
Compare runs in real time
Save and import standard curves
Customize melt curve peak analysis

 

Data analysis

 

Qualitative or quantitative analysis
Primary growth curve or second derivative analysis
Melt analysis using intercalating dyes or Molecular Beacons probes
Multiplexing with internal controls
Export data into Microsoft Excel
Export graphs as JPEGs
Administrative defined data access capabilities

 

--------------------------------------------------------------------------------

* Covered by issued or pending patents

 

24

--------------------------------------------------------------------------------


 

Performance parameters

 

Heating ramp rates (max):

10 ºC/sec from 50 ºC to 95 ºC

Cooling ramp rates (max):

2.5 ºC/sec from 95 ºC to 50 ºC

Temperature duration accuracy:

± 1.0 sec from programmed time

Temperature accuracy:

± 0.5 ºC from 60 ºC to 95 ºC

Melt curve programmable ramp rates:

0.1 ºC/sec to 1.0 ºC/sec

 

Physical dimensions

 

Processing block:  12” 2 x 12” h x 10” l, 22 lbs

As little as 2.5 linear feet of bench space

Smart Cycler II TD travel case:  24” w x 20” h x 25.5” l,
total weight with processing block, computer & accessories 74 lbs

 

Power requirements

 

100-240 VAC, 50-60 Hz, 350 Watts

 

25

--------------------------------------------------------------------------------


 

Smart Cycler Software 2.0

 

Performing real-time PCR just got easier

 

Smart Cycler Software 2.0 incorporates new features to streamline your real-time
PCR protocols, analysis, data access, and display.  Whether you have one
experimental protocol or many, real-time PCR is only a few easy steps away.

 

The Smart Cycler Software allows each of the system’s sixteen reaction sites to
run independently.  The ability for multiple users to concurrently use the
instrument and perform rapid assay optimization creates invaluable time
savings.  Smart Cycler Software 2.0 provides the unique ability to automatically
stop each site after the cycle threshold, or transition to a melt analysis in
order to obtain the same concentration or purity of product.

 

New features

 

Flexibility

 

Automatically move to the next PCR stage after crossing a user-defined threshold

Copy an experimental run setup for use in running routine assays

Define ramp rates for each step of a protocol

 

Data display

 

Monitor two experimental runs simultaneously

Overlay growth curves from different runs for easy comparison

Import and save a standard curve into an experimental run

 

Customized analysis

 

Create system analysis defaults for use in each new run

Customize parameters of melt curve analysis

Easily adjust threshold on graph to appropriate level for dataset

 

Data management

 

Export graph data

Export Graphs and screens as JPEG files

Print graphs and associated experimental results table

Program automatic export of runs and/or backup of database

Create user-defined access to protocols, graphs and data

 

Operating systems

 

Windows 98 second edition, or Windows 2000, SP2

 

To order

 

Part no. 900-0082, Software upgrade kit:  Smart Cycler Software 2.0 CD, Smart
Cycler II User Manual

 

[screen shot omitted]

 

26

--------------------------------------------------------------------------------


 

Specifications

 

I-CORE Optical system*

 

Dye detection limit < 2 nM for FAM/Cy3/TxR/Cy5
Optical channel characterization:

 

Channel

 

1

 

3

 

3

 

4

Excitation (nm)

 

450-495

 

500-550

 

565-590

 

630-650

Emission (nm)

 

510-527

 

565-590

 

606-650

 

670-750

Simplex Dyes

 

FAM
SYBR[R] Green

 

Cy3, TET

 

TxR, ROX

 

Cy5

Multiplex Dyes

 

FAM

 

Cy3

 

TxR

 

Cy5

 

Reaction site thermal controls*

 

Solid state heater and forced-air cooling at each site

Reaction chamber thermistors calibrated to ± 0.50 °C using National Institute of
Standards and
Technology (NIST)-traceable standards

16 independently-controlled reaction sites per processing block

 

Reaction tubes

 

Single-use disposable tubes
Polypropylene construction
25- and 100 µL volumes
No-leak closures

 

User interface

 

Real-time display of growth curves and temperature profiles
Define threshold settings, protocols, and graph formats
Specify ramp rates for thermal cycling and melt functions
Automatically advance to the next PCR stage after crossing a user-defined
threshold
Compare runs in real time
Save and import standard curves
Customize melt curve peak analysis

 

Data analysis

 

Qualitative or quantitative analysis
Primary growth curve or second derivative analysis
Melt analysis using intercalating dyes or Molecular Beacons probes
Multiplexing with internal controls
Export data into Microsoft Excel
Export graphs as JPEGs
Create user-defined access to protocols, graphs and data

 

--------------------------------------------------------------------------------

* Covered by issued or pending patents

 

27

--------------------------------------------------------------------------------


 

Characteristic assay performance

 

M13mp18 assay

Cycles to detection (108 molecules) = 13.9

Time to detection = 9.5 minutes

Cycles to detection (100 molecules) = 34.3

Time to detection = 22 minutes

 

Xyella fastidiosa assay

Cycles to detection (3 x 106 cells) = 17.1

Time to detection = 13 minutes

 

Bacillus anthracis assay

Cycles to detection (100 pg DNA) = 21.1

Time to detection = 13 minutes

Cycles to detection (0.1 pg DNA) = 31.5

Time to detection = 19 minutes

 

Performance parameters

 

Heating ramp rates (max):

10 ºC/sec from 50 ºC to 95 ºC

Cooling ramp rates (max):

2.5 ºC/sec from 95 ºC to 50 ºC

Temperature duration accuracy:

± 1.0 sec from programmed time

Temperature accuracy:

± 0.5 ºC from 60 ºC to 95 ºC

Melt curve programmable ramp rates:

0.1 ºC/sec to 1.0 ºC/sec

 

Physical dimensions

 

Processing block:  12” 2 x 12” h x 10” l, 22 lbs

As little as 2.5 linear feet of bench space

Smart Cycler II TD travel case:  24” w x 20” h x 25.5” l,
total weight with processing block, computer & accessories 74 lbs

 

Power requirements

 

100-240 VAC, 50-60 Hz, 350 Watts

 

28

--------------------------------------------------------------------------------


 

A New Generation in Real-Time Detection

 

The Smart Cycler* II System

 

Cepheid’s real-time PCR instrument incorporates advanced optics allowing more
dye choices for use with real-time PCR.  The Smart Cycler’s four optical
channels have optimized spectral separation providing sensitive identification
of positive or negative results and precise quantitation.  The instrument’s
optics allow application to the rapidly evolving needs of a molecular biology
lab using detection methods including Molecular Beacons and TaqMan[R] probes,
Amplifluor™ and Scorpion™ primers, and intercalating dyes such as SYBR® Green.

 

At the core of the Smart Cycler System are sixteen I-CORE® (Intelligent
Cooling/heating Optical REaction) modules, incorporating state-of-the-art
microelectronic and optical design.  Each independently programmable I-CORE
module performs four-color, real-time fluorometric detection.

 

Reaction tubes

 

Samples are amplified and measured in the Smart Cycler’s proprietary, sealable
reaction tubes, which are designed to optimize rapid thermal transfer and
optical sensitivity, as well as to reduce the possibility of amplicon
contamination.  The tubes are available in 25 µL or 100 µL volumes.

 

Smart Cycler Software 2.0

 

The system software enables one or more operators to define and simultaneously
carry out separate experiments, each with a unique set of cycling protocols,
threshold criteria, and data analysis.  Additionally, thermal and optical data
can be monitored in real-time and graphs of temperature, growth, and melt curves
are displayed during data collection.  Advanced features include automatically
moving to the next PCR stage after crossing a user-defined threshold, importing
and saving a standard curve in an experimental run, and programming automatic
backup or export of runs and database.

 

System configurations

 

The Smart Cycler II Starter System includes all equipment and software needed to
obtain rapid, real-time PCR assay results.  The system includes a Smart Cycler
II processing block, desktop computer, CDRW drive and flat panel monitor, Smart
Cycler Software version 2.0, operator’s manual, and accessory kit.  The
accessory kit features a mini-centrifuge, tube racks, and a cooling rack
specifically designed to accommodate Smart Cycler reaction tubes.  A laptop
configuration is also available.

 

A truly transportable system is available with the Smart Cycler II TD System,
designed to hold the complete system, including processing block, laptop
computer and accessories.  The rugged case has wheels and a retractable handle
allowing real-time PCR to be performed when and where it’s needed.

 

29

--------------------------------------------------------------------------------


 

North American
Part Number

 

Description

 

 

 

SC2000N1-1

 

Smart Cycler II Starter System (processing block, manual, accessory kit, and
desktop computer with flat-panel monitor)

 

 

 

SC2000N2-1

 

Smart Cycler II TD Starter System (processing block, manual, accessory kit, and
laptop computer and rugged travel case)

 

 

 

SC2000N3-1

 

Smart Cycler II add-on processing block

 

 

 

SC2000N4-1

 

Smart Cycler II Laptop Starter System (processing block, manual, accessory kit,
and laptop computer)

 

 

 

900-0028

 

Cooling block

 

 

 

900-0020

 

Mini-centrifuge (U.S.)

 

 

 

700-0630

 

Mini-centrifuge (Canada)

 

 

 

900-0027

 

Tube racks, 4-pack

 

 

 

900-0023

 

Smart Cycler reaction tubes, 100 µL, qty 1000

 

 

 

900-0022

 

Smart Cycler reaction tubes, 25 µL, qty 1000

 

 

 

900-0004

 

Smart Cycler reaction tubes, 100 µL, qty 50

 

 

 

900-0003

 

Smart Cycler reaction tubes, 25 µL, qty 50

 

30

--------------------------------------------------------------------------------


 

Exhibit 2b

 

The GeneXpert® System utilizes polymerase chain reaction (PCR) and real-time PCR
to amplify and detect target nucleic acid.  The system is the first to fully
automate and integrate all the steps required for PCR-based testing:  sample
preparation, amplification and detection.  Designed to simplify hands-on
preparation, the system provides PCR test results from a raw sample, enabling
time-critical tests.  The GeneXpert module forms the core of the Biohazard
Detection System deployed nationwide by the United States Postal Service for
anthrax testing in mail sorting facilities.  An expanded menu of tests is
currently in development.

 

The GeneXpert System is a random access instrument integrating real-time
amplification and detection features seen in the SmartCycler System, but
delivering results from unprocessed samples.  The I-CORE module is the common
technology link between the SmartCycler and GeneXpert, performing real-time
amplification and detection.  The GeneXpert automates sample preparation,
integrating the complex steps of nucleic acid extraction in the microfluidic
cartridges.

 

Each GeneXpert module also incorporates a syringe drive, rotary drive and a
ultrasonic driver.  The driver delivers ultrasonic energy necessary to lyse the
raw specimen and release nucleic acids contained within, while the combination
of the syringe drive and rotary drive moves liquid between cartridge chambers in
order to wash, purify and concentrate these nucleic acids.  After the automated
extraction is complete, the nucleic acid concentrate is moved into the cartridge
reaction chamber where amplification and detection takes place.

 

The GeneXpert® System is the world’s first and only real-time PCR instrument
which combines fully integrated sample prep with the amplification and detection
process.  The cornerstone of the GeneXpert testing process are Cepheid’s
patented, self-contained, single use cartridges.  This ground-breaking
technology allows laboratory and non-laboratory personnel to conduct
sophisticated molecular-based testing in a wide range of environments –
including hospitals, research laboratories, physician offices, public health
clinics or factories.

 

Most DNA analysis and detection procedures start with nucleic acids that have
been extracted or removed from the sample.  In many cases, samples are complex
in composition (whole blood, human cells or tissue, swabs) and the associated
sample preparation protocols are complex and time-consuming.  In addition, many
real world applications involve detection of a very small number of pathogens or
target genes in a large volume of sample

 

Cepheid’s cartridges are designed to handle a variety of volumes, which provides
the ability to obtain higher concentrations of starting target materials in the
cartridge.  Concentration and purification of the target nucleic acids in a
sample and removal of extraneous materials further increases the sensitivity of
the resulting test.

 

The following text is associated with a graphic depicting the Structure of the
GeneXpert System:

 

Processing changers – contain reagents, filters, and capture technologies
necessary to extract, purify, and amplify target nucleic acids

 

31

--------------------------------------------------------------------------------


 

Optical windows – enable real time optical detection

 

Reaction tube – thin chamber enables very rapid thermal cycling

 

Valve – enables fluid transfer from changer to chamber; may contain nucleic
acids lysis and filtration components

 

[pictures of GeneXpert System and module omitted]

 

32

--------------------------------------------------------------------------------